Citation Nr: 1206757	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for post-traumatic degenerative changes of the second metacarpal of the right hand, as a residual of a fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing at the RO before the Board (Travel Board hearing) was scheduled for November 17, 2010.  However, the Veteran did not appear for the hearing and has not provided any good-cause explanation for his absence or requested to reschedule the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  Nevertheless, his claim requires further development before being decided on appeal, so the Board is remanding his claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's disability is partly rated under Diagnostic Code (DC) 8514, contemplating paralysis of the radial nerve, and partly under DC 5225, contemplating ankylosis of the index finger.  38 C.F.R. §§ 4.71a, 4124a, DCs 5225, 8514 (2011).  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease, itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.


The Veteran most recently had a VA compensation examination in January 2009.  The examiner provided a description of the Veteran's right 2nd metacarpal and hand symptomatology, but did not also comment on the paralysis of the radial nerve.  DC 8514 specifically directs the rating party to consider whether there is mild, moderate, or severe incomplete paralysis or complete paralysis.  VA's Rating Schedule does not define these words "mild," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

While the examiner reported that nerve conduction studies had revealed mildly prolonged peak latency, he concluded this represented a very mild carpal tunnel syndrome on the right.  This is significant because carpal tunnel syndrome, although diagnosed, is not a service-connected disability and therefore cannot serve as grounds for increasing the rating for this right index finger disability at issue.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that only if the Board is unable to distinguish, by competent medical evidence, the extent of symptoms that is attributable to the service-connected disability, versus those that are not, would 38 C.F.R. §§ 3.102 and 4.3 then in turn require the Board to resolve this doubt in the Veteran's favor and, for all intents and purposes, effectively presume that all symptoms are associated with the service-connected disability).

Further, the examiner did not sufficiently opine as to whether the Veteran's right 2nd metacarpal disability affected the function of the other digits of this hand or the overall functioning of this whole hand.  DC 5225 specifically directs the rating party to consider whether evaluation for resulting limitation of motion of the other digits or interference with the overall function of the hand is warranted.  While the examiner indicated there was decreased right hand dexterity and strength, he did not comment on whether this was related to the Veteran's service-connected right 2nd metacarpal disability - versus, say, the carpal tunnel syndrome - and he did not clarify whether this decreased dexterity and strength represented the extent of the limited overall functioning of the right hand as a whole.  This again is especially significant since the carpal tunnel syndrome is not a service-connected disability.

Finally, the examiner did not discuss whether the Veteran's right 2nd metacarpal disability was tantamount to amputation of the index finger and, if so, at which level.  38 C.F.R. § 4.71a, DC 5153.

That January 2009 VA examination is now more than three years old.  And when, as here, the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).


Because the Veteran was last afforded a VA compensation examination regarding this disability more than three years ago, and because that examination was inadequate for rating purposes, another examination is needed to reassess the severity of this disability.  38 C.F.R. § 4.2.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand is required.  38 C.F.R. § 19.9(a)(1) (2011).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's service-connected right 2nd metacarpal disability.  All necessary diagnostic testing and evaluation should be performed.

The examiner must specifically comment on whether it is possible to differentiate the symptoms of the Veteran's service-connected right 2nd metacarpal disability from his non-service-connected carpal tunnel syndrome of his right hand and wrist.  Mittleider, 11 Vet. App. at 181, 182.  If the examiner is unable to make this distinction, then he or she must consider all demonstrated symptoms of the right hand as associated with the service-connected disability.

The examiner must also specifically comment on whether the Veteran's service-connected right 2nd metacarpal disability is tantamount to complete versus incomplete paralysis.  Complete paralysis would involve drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb abducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors, impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  If instead there is incomplete paralysis, the examiner must indicate whether it is mild, moderate, or severe.  See 38 C.F.R. § 4.124a, DC 8514.

The examiner must comment, as well, on whether the Veteran's service-connected right 2nd metacarpal disability results in limitation of motion of the other digits or interference with overall function of this hand.  See 38 C.F.R. § 4.71a, DC 5225.

Lastly, the examiner must comment on whether the Veteran's service-connected right 2nd metacarpal disability is tantamount to amputation of the index finger, either through the middle phalanx or at the distal joint, without metacarpal resection at proximal interphalangeal joint or proximal thereto, or with metacarpal resection more than one half bone lost.  See 38 C.F.R. § 4.71a, DC 5153.

2.  Then readjudicate this claim in light of this and any other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

